Gaynor, J. :
The complaint should have been dismissed. The plaintiff kept a drug store. His landlord had the glass window front of the store insured by the defendant. It was broken by a bat or ball on the outside. Instead of paying the landlord the amount of the damage done to it, the defendant agreed with him to replace the pane, but, *488it is claimed, neglected to keep such agreement by doing the repairs, promptly, and meanwhile the weakened pane fell in upon the plaintiff’s goods and damaged the same, and the plaintiff also'had to hire a watchman to keep people from coming in through the broken front. .
The plaintiff had no privity with the said agreeme'nt, and therefore cannot maintain an action upon it or for damages to him by its breach. The contention that the failure to make the repairs promptly was a tort, i. e., negligence toward the plaintiff, is without support either in reason or authority. Moreover, the action is not for a tort. The landlord assigned to the plaintiff any right of action the former had against the defendant for damages for the said breach, and the action is brought upon that cause, and also for the damages to the plaintiff himself by the breach. There was no evidence that the landlord suffered any damage.
This case was here before (116 App. Div. 756) when the former judgment for the plaintiff was reversed., but our decision was altogether disregarded on the present trial. The plaintiff should not have been permitted to give evidence of the injury to his property.
The judgment should be reversed.
Woodward, Jenks, Hooker and High, JJ., concurred.
•' Judgment and order of the Municipal Court reversed, and new, trial ordered, costs to abide the event.